               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                          NO. 5:20-CV-00650

 UNITED STATES OF AMERICA,                 )
                                           )
                    Plaintiff,             )
             v.                            )        ENTRY OF DEFAULT
                                           )
ROEL-ROBLEDO’S PERSONAL                    )
PROPERTY, SPECIFICALLY                     )
DESCRIBED AS FOLLOWS:                      )
                                           )
One Smith and Wesson 9mm Pistol,           )
bearing serial number THD2734,             )
and any and all related                    )
ammunition,                                )
                                           )
                    Defendant.

      Upon motion, request, and proper showing by the United States of America,

default is hereby entered pursuant to Rule 55(a) of the Federal Rules of Civil Procedure

against the defendant, Roel-Robledo’s Personal Property, Specifically Described as

Follows: One Smith and Wesson 9mm pistol, bearing serial number THD2734, and any

and all related ammunition, on account of any potential claimant to properly plead or

otherwise defend within the time required by Rule G(5) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.

      This the ___
                9 day of ____________________,
                             April             2021.


                                 ________________________________
                                 PETER A. MOORE, JR., Clerk
                                 U. S. District Court
                                 Eastern District of North Carolina




          Case 5:20-cv-00650-D Document 8 Filed 04/09/21 Page 1 of 1
